Citation Nr: 1312562	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  08-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a dental disorder to include injury residuals and broken teeth.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to May 2004.  The Veteran served in Iraq.  He was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals on appeal from a November 2004 rating decision of the New Orleans, Louisiana, Regional Office (RO) which, in pertinent part, denied service connection for right knee injury residuals, left knee injury residuals, and a broken tooth.  In August 2010, the Board denied service connection for both a chronic right knee disorder and a left knee disorder; recharacterized the issue of service connection for a broken tooth as service connection for a dental disorder to include injury residuals and a broken tooth.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

In November 2011, the accredited representative submitted a written statement which may be reasonably construed as an application to reopen the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes.  The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a dental disorder for treatment purposes has not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board finds that it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The report of the July 2011 VA dental examination for compensation purposes and the July 2011 and October 2011addenda thereto relate that the Veteran sustained inservice facial trauma including tooth damage and a laceration to the chin.  On examination, the Veteran exhibited "numbness to the chin."  The VA examiner neither advanced a diagnosis encompassing the chin numbness nor indicated whether the impaired sensation was related to the Veteran's inservice facial trauma.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA evaluation would be helpful in determining whether the Veteran's chin numbness represented a manifestation of his inservice facial trauma.  

The Board observes that the Veteran informed VA that he had moved to Texas.  Action should be undertaken to transfer the Veteran's record to the appropriated Regional Office.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dental examination for compensation purposes to address the current nature and etiology of his claimed trauma residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran exhibits any sensory impairment of the chin.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified facial sensory impairment had its onset during active service; is related to the Veteran's inservice facial trauma; or otherwise originated during active service.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

